—In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered October 23, 1998, which, upon an order of the same court dated September 10, 1998, denying its motion for summary judgment and granting the defendant’s cross motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is reversed, on the law, with costs, the cross motion is denied, the complaint is reinstated, and the order dated September 10, 1998, is modified accordingly.
There are issues of fact requiring the denial of summary judgment to both parties. O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.